Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is the broadest independent claim. Claim 1 discloses a surgical tool. The closest prior art is Cohen in view of Raad. Cohen in view of Raad discloses the invention substantially as claimed as outlined in the previous office action. However, Cohen in view of Raad fails to disclose the “first and second translating gears being coaxially mounted to the shaft and separated from each other along an axis of the shaft” and the “first and second drive gears rotatably mounted within the drive housing, the first drive gear being arranged to act directly on the first translating gear, and the second drive gear being arranged to act directly on the second translating gear”. These claimed configurations of the gears can be best seen in Fig. 5 of applicant’s figures which shows the first and second drive gears [elements 512] operating in direct contact with the first and second translating gear [see elements 510a and 510b], respectively. Figure 5 of applicant’s figures also show translating gears be coaxial and separate from each other along the axis of the shaft [see element 202]. Furthermore, nothing in the prior art when viewed with Cohen in view of Raad obviates these deficiencies. The prior art fails to provide motivation for modifying Cohen in view of Radd to recite these limitations and it is not clear how Cohen in view of Raad could be modified without destroying the function of Cohen in view of Raad. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792